DETAILED ACTION
	1.	This action is in response to the amendment filed on 3/8/21.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 43 and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10-12 of U.S. Patent No. 10,622,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 43-46 and 61 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 20160373109).
Regarding claim 43: Hwang et al. disclose a semiconductor device (i.e. figures 3-5 and 9) comprising: 
a comparator (i.e. TD1) which compares a first voltage (i.e. VAC A) with a rectified voltage (i.e. Vrect K) and provides a second voltage (i.e. VKA NEG) in accordance with the comparison; 
a timer circuit (i.e. SR latch) which operates a timer (i.e. on/off timer or SR latch) according to the second voltage (i.e. VKA NEG) and outputs a third voltage (i.e. IN) in correspondence with an operation time (i.e. timing of SR latch) of the timer (i.e. SR latch); 
a driver (i.e. TD2) which drives a transistor (i.e. M1) with a fourth voltage (i.e. VG) generated by the driver (i.e. TD2) according to the third voltage (i.e. IN); and 
a calibration circuit (i.e. inverter circuit and off-control) which generates a timer calibration signal (i.e. Toff) based on the second voltage (i.e. VKA NEG) and the fourth voltage (i.e. VG), the timer calibration signal (i.e. Toff) being provided to the timer circuit (i.e. SR latch) and used to calibrate the operation time (i.e. timing of SR latch) of the timer (i.e. SR latch), 
wherein the calibration circuit (i.e. inverter circuit and off-control) generates a judge time window (i.e. figure 5: window during on period of Toff) in response to a (i.e. VG on/off), during which the calibration circuit (i.e. inverter circuit and off-control) monitors the second voltage (i.e. VKA NEG), and 
wherein the calibration circuit (i.e. inverter circuit and off-control) generates the timer calibration signal (i.e. Toff) based on a result of the monitoring (i.e. monitoring by circuit 310).  
Regarding claim 44: (i.e. figure 5: signals VKA NEG and Toff) wherein, when the second voltage transitions from a first level to a second level in a period of the judge time window, the calibration circuit does not provide the timer calibration signal to the timer circuit.  
Regarding claim 45: (i.e. figure 5: signals VKA NEG and Toff) wherein, when the second voltage is maintained at the first level in the period of the judge time window, the calibration circuit provides the timer calibration signal for extending the operation time of the timer to the timer circuit.  
Regarding claim 46: (i.e. figure 5: signals VKA NEG and Toff) wherein, when the second voltage is maintained at the second level in the period of the judge time window, the calibration circuit provides the timer calibration signal for shortening the operation time of the timer to the timer circuit.  
Regarding claim 61: Hwang et al. discloses (i.e. figures 3-5 and 9) a rectifier circuit comprising:
first and third transistors (i.e. AD1, AD3) connected by a first node therebetween and connected in series between a rectifier voltage output node and a ground node; 
second and fourth transistors (i.e. AD2, AD4) connected by a second node therebetween and connected in series between the rectifier voltage output node and the ycle, thereby generating the rectified voltage (i.e. AC signal is apply from Iin VAC+/- generated rectified voltage by the rectifier of figure 9); 
a first semiconductor circuit (i.e. figure 9 circuit for AD3 ) that controls on-off switching of the first transistor; 
a second semiconductor circuit (i.e. figure 9 circuit AD1) that controls on-off switching of the second transistor; 
wherein each of the first and second semiconductor circuits comprises:   
a comparator (i.e. TD1) which compares a first voltage (i.e. VAC A) at the first or second nodes with the rectified voltage (i.e. Vrect K) and provides a second voltage (i.e. VKA NEG) in accordance with the comparison; 
a timer circuit (i.e. SR latch) which operates a timer according to the second voltage (i.e. VKA NEG) and outputs a third voltage (i.e. IN) in correspondence with an operation time (i.e. timing of SR latch) of the timer (i.e. SR latch); 
a driver (i.e. TD2) which drives the first or second transistor (i.e. M1) with a fourth voltage (i.e. VG) generated by the driver according to the third voltage (i.e. IN); and 
a calibration circuit (i.e. inverter circuit and off-control) which generates a timer calibration signal (i.e. Toff) based on the second voltage (i.e. VKA NEG) and the fourth voltage (i.e. VG), the timer calibration signal (i.e. Toff) being provided to the timer (i.e. SR latch) and used to calibrate the operation time (i.e. timing of SR latch) of the timer (i.e. SR latch).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	8.	Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20160373109).
 Regarding claim 47: Hwang et al. discloses the claimed invention except for the comparator comprises a full active rectifier (FAR) comparator. It would have been an obvious matter of design choice to modify Hwang et al.’s invention with the comparator comprises a full active rectifier (FAR) comparator in order to improve the controlling of the transistor, since applicant has not discloses that the comparator comprises a full active rectifier (FAR) comparator solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Hwang et al.’s invention.

9.	Claims 50-51 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 20160373109) in view of Aungurencei et al. (US 20160336871).
Regarding claim 50: Hwang et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose at least one further transistor which is connected in parallel to the transistor; and a segment control circuit which receives an externally provided transistor segment control signal and controls an operation of the at least one further transistor responsive to the transistor segment control signal.  
 	Aungurencei et al. disclose a circuit (i.e. figure 2: 231a, 240) having at least one further transistor which is connected in parallel to the first transistor; and a segment control circuit which receives an externally provided transistor segment control signal and controls an operation of the at least one further transistor responsive to the transistor segment control signal (i.e. ¶ 45), wherein the control of the operation changes a collective size of the first transistor and the at least one further transistor (i.e. change in the size of the transistor by turning the transistors on/off) according to an environment (i.e. the polarity of the AC signal is provided control the switch) of a rectifier within which the semiconductor device is included (i.e. ¶23).  
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Hwang et al.’s invention with the circuit as disclose by Minami et al. in order to have an improved synchronous rectifiers.
Regarding claim 51: Hwang et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the segment control circuit receives the transistor segment control signal from a microcontroller.  
 Aungurencei et al. disclose a circuit (i.e. figure 2: 231a, 240) having the segment control circuit receives the transistor segment control signal from a microcontroller (i.e. ¶ 45).  

Regarding claim 63: Hwang et al. disclose the limitation of the claim(s) as discussed above, but does not specifically disclose at least one further transistor which is connected in parallel with the first or the second transistor; and a segment control circuit which receives an externally provided transistor segment control signal and controls an operation of the at least one further transistor responsive to the transistor segment control signal.
Aungurencei et al. disclose a circuit (i.e. figure 2) having at least one further transistor (i.e. 231a) which is connected in parallel with the first (i.e. 231b) or the second transistor; and a segment control circuit which receives an externally provided transistor segment control signal and controls an operation of the at least one further transistor responsive to the transistor segment control signal. (i.e. ¶ 45).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Hwang et al.’s invention with the circuit as disclose by Minami et al. in order to have an improved synchronous rectifiers.

	Allowable Subject Matter
10.	Claims 48-49 and 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 52-60 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose a protection circuit which monitors a current flowing between a node at which the rectified voltage is present and the first node and, when a reverse current is generated, generates a timer stop signal which is provided to the timer circuit for stopping the operation of the timer; and a calibration circuit which receives the voltage level of the second node and the voltage level of the fourth node, generates a timer calibration signal for calibrating an operation time of the timer, and provides the timer calibration signal to the timer circuit, wherein the calibration circuit generates a judge time window in response to a change in the voltage level of the fourth node, monitors the voltage level of the second node corresponding to the judge time window and generates the timer calibration signal based on a result of the monitoring.

Response to Arguments
12.	Applicant's arguments filed 3/8/21 have been fully considered but they are not persuasive. 
Applicant argues that “Hwang fails to disclose or suggest the features involving a timer circuit which operates a timer according to the second voltage and outputs a third voltage in correspondence with an operation time of the timer ... a calibration circuit which generates a9 timer calibration signal based on the second voltage and the fourth voltage, the timer calibration signal being provided to the timer circuit and used to calibrate the operation time of the timer, wherein the calibration circuit generates a judge time window in response to a change in the fourth voltage, during which the calibration circuit monitors the second voltage, and wherein the calibration circuit generates the timer calibration signal based on a result of the monitoring.” 
Specifically, Applicant argues that “It is well known that an SR latch is a flip flop that causes an output logic level (Q output) to maintain its previous state or change its state to a logic level based on the combination of the S and R logic levels. (In FIG. 3, V_KEG is the S input, and the Toff signal is the R input.) Thus, an SR latch does not 

The Examiner disagrees, because Hwang’s figures 3 and 5 show the SR latch 320 outputs a signal Q having a logic low and logic high in a period of time. Therefore, the SR latch considered as a timer circuit and operates as a timer. 
In addition, Applicant argues that “The OA further asserts that the window during the on period of Toff is a period of a judge time window during which VKA NEG ("second voltage") is monitored, and wherein the calibration circuit generates Toff based on a result of the monitoring. Applicants respectfully disagree. As seen in FIG. 5, the "on period of Toff" is a period that progressively changes from AC cycle to cycle until it is a very narrow pulse (see fourth pulse from left to right). For instance, it should be readily apparent that no monitoring of VKA NEG takes place during the on time of Toff (e.g., during the narrow pulse width of the fourth pulse from left to right) that would cause the "calibration circuit" (inverter circuit and off-control 310) to generate a "timer calibration signal" (Toff) based on a result of the monitoring.”

The Examiner disagrees, because Hwang’s paragraph 44 stated that “The off controller 310 is an off-control circuit that generates a TOFF signal by using a gate drive signal VG and the inverted signal of VKA_NEG. The TOFF signal is the input R (reset) of the SR latch 320, resulting in the output of the SR latch 320 becoming `low`. Therefore, since the input signal IN of the gate driver 200 is `low`, M1 is turned off. Such a turn-off method allows the off controller 310 to generate an optimum off-time. ” 	Hwang’s figures 3 and 5 show the circuit 310 generates a judge time window Toff in response to a change of the drive signal VG (fourth voltage), during monitors the second voltage VKA_NEG. 
According to the above reasons, Hwang discloses “a timer circuit which operates a timer according to the second voltage and outputs a third voltage in correspondence with an operation time of the timer ... a calibration circuit which generates a9 timer calibration signal based on the second voltage and the fourth voltage, the timer 
Claim 61, the Applicant argues that “The OA asserted on page 7 that the SR latch (320) in Hwang is a timer circuit which operates a timer according to the second voltage (VKA NEG). However, as explained above, an SR latch cannot operate a timer because an SR latch is a flip flop that causes an output logic level (Q output) to maintain its previous state or change its state to a logic level based on the combination of the S and R logic levels. Thus, the SR latch 320, rather than operate a timer, provides an immediate output change as a reaction to a change in one or both of the pair of input signals S and R. Further, since the SR latch 320 is not a timer circuit that operates a timer, the signal Toff cannot be a timer calibration signal that is used to calibrate the operation time of the timer, as asserted in the Office Action.”

The Examiner disagrees, because Hwang’s figures 3 and 5 show the SR latch 320 outputs a signal Q having a logic low and logic high in a period of time. Therefore, the SR latch considered as a timer circuit and operates as a timer. 
Claim 44, Applicant argues that “In addition, exemplary attention is drawn to claim 44, which claims that when the second voltage transitions from a first level to a second level in a period of the judge time window, the calibration circuit does not provide the timer calibration signal to the timer circuit. On the other hand, as seen in Hwang's FIG. 5, the signal Toff (i.e., the on pulse of the Toff signal) is provided to the SR latch in every AC cycle, regardless of whether the VKA_NEG signal transitioned from a first level to a second level. Accordingly, claim 44 is further distinguishable from Hwang.”

The Examiner disagrees, because Hwang figure 5 show the signal Toff during the window period (i.e. high logic level) in which the VKA_NEG (i.e. the second voltage) transition from a first level to a second. During that time the voltage VKA_NEG is change and the Toff does not change. Therefore, the calibration circuit does not provide 
Claim 50, Applicant argues that “Aungurencei does not control the further transistors 231a, 232a in a manner according to an environment of the rectifier, and thus any conceivable combination of13”.

The Examiner disagrees, because Aungurencei discloses wherein the control of the operation changes a collective size of the first transistor and the at least one further transistor (i.e. change in the size of the transistor by turning the transistors on/off) according to an environment (i.e. the polarity of the AC signal is provided control the switch) of a rectifier within which the semiconductor device is included (i.e. ¶ 23).  
Newly added claim 63 is rejected by Aungurencei, see the above rejection. 

Conclusion
13. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.